Citation Nr: 1728839	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-37 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hallux valgus deformity with hammertoes.

2.  Entitlement to service connection for bilateral knee disabilities, claimed as secondary to the bilateral hallux valgus deformity.

3.  Entitlement to service connection for chronic low back pain, claimed as secondary to the bilateral hallux valgus deformity.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to December 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction currently lies with the RO in Hartford, Connecticut.

The Veteran provided sworn testimony in support of his claims during a hearing at the RO in July 2009.  The Veteran initially requested a Board hearing in July 2015, but withdrew this request in a March 2016 correspondence. 

The Board previously remanded this issue for further development in May 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, this claim must be remanded for additional development.

The Veteran seeks service connection for the bilateral hallux valgus deformity with hammertoes.  He asserts that his low back pain and bilateral knee disabilities are due to the bilateral hallux valgus deformity with hammertoes.  

At the July 2009 RO hearing, the Veteran provided sworn testimony that his feet bothered him during service because he had to walk as many as 30 miles at times during basic training, in ill-fitting shoes.  He explained that his shoes were too tight and the leather often made it unpleasant to wear them.  He testified that he received treatment during service, which consisted of changing shoes several times, but still had foot problems.  He also testified that he was limping at times when he left service and sought treatment, but just continued to suffer through his symptoms.  The Veteran also testified that his feet problems eventually caused him to develop pain in his back and knees.

Unfortunately, the Veteran's service records were destroyed by fire at the National Personnel Records Center.  The post-service records show that the earliest diagnosis of bilateral hallux valgus deformity with hammertoes was in October 1999, many years after service.  The RO was unable to obtain any VA treatment records dated prior to 2001.  The Veteran also testified that he sought private treatment for his feet shortly after service, but that facility had since closed.  

In situations such as when service treatment records can no longer be obtained, the VA has a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has not been afforded a VA examination.  Considering the state of the record, the Veteran must be afforded appropriate VA examinations to assess whether his claimed disabilities are related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 C.F.R. § 3.159(a)(1) (2016).  

Additionally, information in the claims folder indicates that the Veteran is receiving benefits from the Social Security Administration (SSA).  It is unclear whether these are benefits based on disability, and if so, whether they were awarded due to the claimed disabilities.  On remand, the RO should contact the Veteran and inquire as to the nature of his SSA disability benefit award and seek to obtain the records, if appropriate.  38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to determine the nature of his SSA benefits.  If these are based on disability, and are relevant to the claimed disabilities on appeal, take appropriate steps to obtain the records.  If any requested records are unavailable, the claims folder should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination to evaluate the nature and etiology of his claimed bilateral foot, back and bilateral knee disabilities.  The claims folder, to include a complete copy of this Remand, must be made available to the examiner for review.  All appropriate diagnostic testing must be conducted.  

a) The examiner is to identify all bilateral knee and low back disabilities found to be present.  

b)  For each current knee and low back disability, as well as the diagnosed bilateral hallux valgus deformity with hammertoes - the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each disability had onset during or, is otherwise related to the Veteran's military service.  

A clear rationale must be provided for each opinion.  A discussion of whether the Veteran's current disability of bilateral hallux valgus deformity with hammertoes is consistent with the nature of activities and symptoms reportedly experienced by him in service would be particularly helpful to the Board.  

The examiner is further advised that the Veteran was diagnosed with dementia in 2014.  Thus, the examiner is asked to consider the Veteran's earlier statements and testimony describing his initial foot symptoms and the reported circumstances of service, i.e., marching for long distances in ill-fitting shoes and wearing ill-fitting shoes in general, in discussing the rationale.  

If the examiner is unable to provide a rationale for any opinion, then he or she must indicate why (e.g. additional evidence is needed, limits of medical knowledge, etc.).

c) If, and only if, the examiner determines that the bilateral hallux valgus deformity with hammertoes is related to service, then the examiner should indicate whether it is at least as likely as not that any diagnosed bilateral knee or low back disabilities are either proximately caused by or, aggravated by the hallux valgus deformity with hammertoes.

The examiner should note that question c) requires two opinions:  one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity for the bilateral knee and/or low back disability prior to aggravation by the foot disability.

If the examiner is unable to provide a rationale for any opinion, then he or she must indicate why (e.g. additional evidence is needed, limits of medical knowledge, etc.).

3.  After completing the above development, and any other development deemed necessary, readjudicate the claim.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and he should be afforded an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




